NOTE: This order is n0nprecedentiaI.
N0. 2008~1352
IN THE UNITED STATES COURT OF APPEALS
FOR TI~[E FEDERAL CIRCUIT
TRIANTAFYLLOS TAFAS,
Plaintiff-Appel1ee,
and
SMITHKLINE BEECHAM CORPORATION
(doing business as G1ax0SmithKline),
SMITHKLINE BEECHAM PLC, and GLA_XO GROUP LIMITED
(d0ing business as Glax0SmithKline),
Plaintiffs-Appel1ees,
v.
JOHN J. DOLL, Acting Under Secretary of C0mmerce for Inte1lectual Pr0perty
and Acting Direct0r of the United States Patent & Trademark Ofi3ce, and
UNITED STATES PATENT AND TRADEMARK OFFICE,
Defendants-Appe1lants.
Appeal from the United States District C0u1't F or the Eastern District of Virginia
in C0ns0lidated Case N0s. 1:07-CV-846 and 1:07-CV-1008,
Seni0r Judge James C. Cacheris
ORDER GRANTING JOINT CONSENT MOTION FOR A STAY
()F EN BANC PROCEEDINGS

Upon consideration of the Joint Consent Moti0n for a Stay of En Banc
Proceedings, which is unopposed, and for good cause shown;
IT IS SO ORDERED TI-lAT:
The Joint Consent Moti0n for a Stay of En Banc Proceedings is GRANTED,
and the en banc proceedings shall be stayed until 60 days after the current nominee
for Under Secretary of Commerce for Intellectual Property and Director of the
United States Patent & Trademark Office is confirmed by the United States
Senate.
FoR THE c0uRT
Daied;Ju1y ;_8_, 2009 \l0)\J~¢0\b&h.' ‘ l'
Jan H0rbaly
Clerk
cc: Steven J. Moore, Esq.
F. Christopher Mizzo, Esq. 4
Fll E
Joshua Waldman, Esq. (JS FGHgT 51 gt 5
. . ._,.-i_,`; _; !:`_:j° _»Ll;z» jr §-",  
TH&rEDERALAXHCUH`
.._,éi,fL‘ 2 8 
JAN HORBALY
CLERK
-2-